Citation Nr: 0111812	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-12 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
onychomycosis of the left hand and the feet, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from April 1970 to January 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied an increased disability evaluation for the 
veteran's service-connected onychomycosis of the left hand 
and the feet.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  

In an April 1999 written statement, the veteran advanced that 
his service-connected nail disorder rendered him unable to 
perform any type of work.  The veteran may have submitted an 
informal claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
It appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that 

section establishes the basic framework 
for the appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  
All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

The veteran asserts that the record supports assignment of an 
increased disability evaluation for his onychomycosis of the 
left hand and the feet.  In reviewing the report of an 
October 1997 VA examination for compensation purposes, the 
Board observes that the veteran was diagnosed with severe 
onychomycosis of the left hand and the feet.  While noting 
that findings as to ulceration, exfoliation, crusting, and 
associated systemic or nervous manifestations were not 
applicable to the veteran's disorder, the VA examiner neither 
took photographs of the veteran's left hand and feet nor 
advanced an opinion as whether the veteran's onychomycosis 
was productive of exceptionally repugnant disfigurement.  
Such findings would be helpful in applying the provisions of 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (2000).  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
dermatologic examination to determine the 
nature and severity of his service-
connected onychomycosis.  All indicated 
tests and studies should be accomplished 
and the findings 

then reported in detail.  Color 
photographs of the areas affected by the 
veteran's onychomycosis should be taken.  
The examiner should advance an opinion as 
to the degree of disfigurement, if any, 
associated with the veteran's nail 
disorder.  The claims file should be made 
available to the examiner for review.  
The examination report should reflect 
that such a review was conducted.  The 
veteran is advised that if he fails to 
report for such examination without good 
cause, his claim for increased disability 
compensation shall be denied.  38 C.F.R. 
§ 3.655 (2000).  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his 
onychomycosis of the left hand and the 
feet.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


